NOT DESIGNATED FOR PUBLICATION

                                           No. 121,471

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                In the Matter of the Marriage of

                                     DESTINY D. PLOWMAN,
                                           Appellee,

                                                and

                                      CASEY L. PLOWMAN,
                                          Appellant.

                                 MEMORANDUM OPINION

       Appeal from Stevens District Court; BRADLEY E. AMBROSIER, judge. Opinion filed April 24,
2020. Affirmed.


       Michael P. Whalen, of Law Office of Michael P. Whalen, of Wichita, for appellant.


       No appearance by appellee.


Before HILL, P.J., BUSER and BRUNS, JJ.


       PER CURIAM: Casey (Father) and Destiny (Mother) Plowman divorced in 2018. In
2019, the district court granted Mother primary residency of their daughter, J.P. Father
appeals and contests the residency ruling.


       Our standard of review provides that the paramount consideration in making these
decisions is the child's welfare and best interests. In light of the district court's unique
vantage point of what is often an emotionally charged situation, an appellate court
generally will not overturn these decisions unless the district court abused its discretion.

                                                 1
See Cheney v. Poore, 301 Kan. 120, 128, 339 P.3d 1220 (2014); see also Frazier v.
Goudschaal, 296 Kan. 730, 755, 295 P.3d 542 (2013) (co-parenting agreement).
Discretion may be abused in three ways: (1) when the ruling is based on an error of law,
(2) when the ruling is based on an error of fact, or (3) the ruling was arbitrary, fanciful, or
unreasonable. Wiles v. American Family Life Assurance Co., 302 Kan. 66, 74, 350 P.3d
1071 (2015).


       Challenges to specific factual findings in support of these determinations are
reviewed to assure that they are supported by substantial competent evidence and that
they support the court's legal conclusions. See In re Marriage of Vandenberg, 43 Kan.
App. 2d 697, 704, 229 P.3d 1187 (2010). This court may not reweigh evidence, pass on
witness credibility, or redetermine questions of fact. 43 Kan. App. 2d at 705.


       We have carefully read the record on appeal. We have also considered Father's
appellate arguments in light of the detailed findings of fact and conclusions of law made
by Judge Bradley E. Ambrosier in his 16-page journal entry memorializing his ruling.
Based upon our review, we determine that no reversible error of law appears in the
district court's awarding Mother the primary residency of J.P.


       Accordingly, the district court's ruling is affirmed under Supreme Court Rule
7.042(b)(2), (3), (5) and (6) (2019 Kan. S. Ct. R. 48).




                                               2